Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.) rendered September 10,1982, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised upon this appeal. Upon the court’s own motion, counsel is granted permission to withdraw. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Lazer, J. P., Thompson, O’Connor and Brown, JJ., concur.